Citation Nr: 0700045	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, left nostril.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for squamous cell carcinoma of the left 
nostril.


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1966 to 
September 1967 and is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  Current squamous cell carcinoma, left nostril to service, 
is the result of herbicide exposure in service. 


CONCLUSION OF LAW

The veteran's squamous cell carcinoma, left nostril was 
incurred in or aggravated by active service, and may be 
presumed to have been incurred in such service, including as 
a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2006).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2006).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2006).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

The veteran maintains that he developed squamous cell 
carcinoma, left nostril, as a result of his exposure to 
chemicals while on active duty. 

The veteran's September 1965 enlistment examination indicated 
that he was in good health.  The service medical records 
contain no findings referable to squamous cell carcinoma.  
The veteran's July 1969 separation examination indicates that 
he was in excellent health.

In September 2002, the veteran presented with rapid swelling 
of the left side of his nose.  The diagnosis was squamous 
cell carcinoma of the left nasal cavity.  The veteran 
underwent a partial rhinectomy, total septectomy and nasal 
reconstruction surgery as a result.

In a January 2003 private treatment note for a follow-up 
after his surgery, the veteran reported that he knew of two 
other people who served with him in Vietnam who had nasal 
carcinoma.

In May 2003, the veteran again reported for a follow-up visit 
after his September 2002 surgery.  The diagnosis was squamous 
cell carcinoma of the nasal septum and vestibule, status post 
resection, reconstruction and radiotherapy.

In April 2004, the veteran underwent a VA examination for his 
squamous carcinoma of the left nostril.  The veteran reported 
being exposed to areas in Vietnam where exfoliation took 
place.  He stated that he was in general good health until 
September 2002 when a lesion was found inside of his nose 
which turned out to be a squamous cell.  He was treated with 
surgery and radiation and was left with a deformed nose.  The 
diagnosis was diabetes mellitus and a history of lesion 
inside of his nose that was said to be squamous cell 
carcinoma.

In a September 2004 letter, the veteran's treating physician 
addressed his squamous cell carcinoma.  The treating 
physician stated that the veteran had been under her care for 
squamous cell carcinoma.  She stated that sinonasal squamous 
cell carcinoma is an exceedingly rare condition that is 
nearly always linked with chemical or toxic exposure to the 
mucous membranes of the nasal airway.  Due to the long 
latency of the disease after exposure, it would not have 
shown any signs or symptoms at the time of his service 
separation.  The physician wrote that she firmly believed 
that the veteran's sinonasal squamous cell carcinoma was 
directly and causally linked with toxic exposures he received 
while in the military.

In a November 2005 letter, the veteran's private treating 
physician stated the veteran was doing well until July 2005 
when he developed a paratoid mass.  This mass was resected in 
August 2005 and he underwent radiation treatment.  The 
paratoid mass was a recurrence of the sinonasal squamous cell 
carcinoma, metastatic to the parotid gland.  The physician 
reiterated her belief that the veteran's cancer was 
attributable to Agent Orange and other chemical exposures.

Analysis

The veteran served in Vietnam from September 1966 to 
September 1967.  Accordingly, he is presumed to have been 
exposed to herbicides during such service.  However, squamous 
cell carcinoma is not among the diseases listed at 38 C.F.R. 
§ 3.309(e) for which service connection is warranted on a 
presumptive basis due to in- service herbicide exposure.  See 
also 38 U.S.C.A. § 1116.

Taking account of the available evidence and National Academy 
of Sciences' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  68 Fed. Reg. 27,630, 27,638-9 
(May 20, 2003).  The Secretary also noted, however, that some 
studies suggested a possible link between herbicide exposure 
and skin cancer, albeit that the studies were inadequate.

Notwithstanding the fact that squamous cell carcinoma is not 
subject to presumptive service connection on the basis of 
herbicide exposure; the veteran could still establish service 
connection for this condition with competent evidence that it 
was incurred in service, was present during other presumptive 
periods, or by submitting medical or scientific evidence that 
it was in fact due to herbicide exposure during service.  See 
Combee v. Brown.

There is evidence of a medical nexus between the veteran's 
squamous cell carcinoma and herbicide exposure during service 
such that he is entitled to service connection for this 
disability on a direct service incurrence basis. 

The September 2004 and November 2005 letters from the 
treating physician conclude that the veteran's squamous cell 
carcinoma is directly and causally linked with toxic 
exposures he received in the military.  This physician did 
not have access to the claims folder, but the reported 
history is accurate.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding an opinion based on a history supplied by 
the veteran lacks credibility only if the history is 
inaccurate).

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board finds the September 2004 and November 2005 opinions 
of the private treating physician are of at least equal 
probative value to the Secretary's interpretation of the then 
available studies.  The September 2004 and November 2005 
opinions can be read as saying that it is at least as likely 
as not that the current sinonasal squamous cell carcinoma was 
in fact due to herbicide exposure during service.  

Resolving reasonable doubt in the veteran's favor, service 
connection for squamous cell, left nostril is granted.  38 
U.S.C.A. § 5107(b).  







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for squamous cell 
carcinoma, left nostril is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


